Case 1:15-cv-06360-MKB-RLM Document 203 Filed 11/17/20 Page 1 of 5 PageID #: 4052



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------x
  LPD NEW YORK, LLC,

                                     Plaintiff,
                                                                     MEMORANDUM
                                                                     AND ORDER

                   -against-                                         15-CV-6360 (MKB)

  ADIDAS AMERICA, INC., et al.,

                                      Defendants.
  ---------------------------------------------------------------x

  ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

          In a letter-motion dated October 21, 2020, see Letter Motion to Compel (Oct. 21,

  2020) (“Pl. Motion”), Electronic Case Filing Docket Entry (“DE”) #199, #200, plaintiff LPD

  New York, LLC (“LPD”) seeks an order compelling defendant adidas America, Inc.

  (“adidas”) to produce eleven licensing agreements with non-parties in fully unredacted form.

  adidas opposes the motion, complaining that, although the production at issue was made on

  August 21, 2020, LPD waited more than six weeks, until October 6, 2020, before raising the

  issue with adidas, and then filed its motion to compel before the parties had completed

  conferring about the portions that LPD wished to see in unredacted form. See Response to

  Motion (Oct. 22, 2020) (“Def. Opp.”), DE #201. For the reasons that follow, the Court

  denies in substantial part LPD’s motion to compel, and requires adidas to produce in

  unredacted form only a handful of the contractual provisions sought by LPD.

          As an initial matter, as adidas correctly observes, this Court would be amply warranted

  in denying LPD’s motion in its entirety based on LPD’s failure to identify to adidas, on
Case 1:15-cv-06360-MKB-RLM Document 203 Filed 11/17/20 Page 2 of 5 PageID #: 4053



  October 21, those provisions still in dispute after adidas disclosed, at LPD’s request, a variety

  of previously redacted provisions. See Def. Opp. at 2-3. In any event, having considered the

  parties’ dispute on the merits, the Court declines to order adidas to produce the eleven

  licensing agreements in completely unredacted form.

         In support of its motion to compel, LPD relies on the general principle that courts

  ordinarily do not permit parties “to selectively excise from otherwise discoverable documents

  those portions that they deem not to be relevant.” Howell v. City of New York, No. CV-06-

  6347 (ERK)(VVP), 2007 WL 2815738, at *2 (E.D.N.Y. Sept. 25, 2007); see Pl. Motion at 2

  (collecting cases). adidas does not take issue with this general principle, but instead argues

  that the circumstances of this case “present extraordinary circumstances justifying an exception

  to that rule.” Def. Opp. at 3 (citing Engage Healthcare Commc’ns, LLC v. Intellisphere,

  Civil Action No. 12–cv–00787(FLW)(LHG), 2017 WL 3624262, at *5 (D.N.J. Apr. 26,

  2017), adopted, 2017 WL 3668391 (D.N.J. Aug. 23, 2017)). This Court agrees, but notes

  that the standard that must be met to overcome the presumption against unilateral redactions is

  not “extraordinary circumstances” but “good cause.” See Howell, 2007 WL 2815738, at *2

  (citing Fed. R. Civ. P. 26(c)); accord Johnson v. City of New York, No. 16 Civ. 6426 (KAM)

  (VMS), 2018 WL 276349, at *3 (E.D.N.Y. Jan. 3, 2018). Given the conduct of LPD’s

  counsel in this case (including counsel’s previous disclosure of documents designated by adidas

  as Attorneys’-Eyes-Only to counsel’s non-lawyer client), coupled with the highly commercially

  sensitive nature of the redacted portions of the documents, see Def. Opp. at 2, 3, the Court

  concludes that this case warrants a departure from the aforesaid general rule, with adidas being


                                                  2
Case 1:15-cv-06360-MKB-RLM Document 203 Filed 11/17/20 Page 3 of 5 PageID #: 4054



  permitted to redact competitively sensitive portions of the licensing agreements that are not

  relevant to the issues in this case.

          In seeking disclosure of wholly unredacted licensing agreements with non-parties, LPD

  relies solely on the presumption against unilateral redactions, but makes no showing

  whatsoever as to the relevance of the redacted portions. Since the subject matter of the

  selective portions that remain redacted may be gleaned from their headings – such as

  “Royalties” and “Payments” – and from surrounding portions, LPD was in no way disabled

  from making such a showing. LPD’s failure to even argue that the redacted portions are

  relevant to the issues in this case supplies yet another reason for rejecting its demand for

  disclosure in full. Despite LPD’s deficient showing, this Court has nevertheless conducted an

  in camera examination of the 379 pages of documents containing disputed redactions (DE

  #202-1 through #202-11); see DE #200-3 (LPD’s “Catalog of Redactions”). Based on its

  painstaking review, the Court concludes that the vast majority of the challenged redactions are

  entirely irrelevant to the issues in this case.

          adidas acknowledges that the licensing agreements “contain information relevant to

  LPD’s naked licensing defense[,]” 1 Def. Opp. at 2, the basis on which adidas was directed to

  produce the licensing agreements, see Minute Entry (Sept. 13, 2019), DE #174. Most of the

  redacted provisions at issue here relate to financial terms such as royalties and minimum sales,



  1
    To overcome such a defense, a licensor “is required to exercise some degree of control over the use of the mark
  by the licensee, at the risk of abandonment of the mark.” Hawaii–Pac. Apparel Grp., Inc. v. Cleveland Browns
  Football Co. LLC, 418 F.Supp.2d 501, 506 (S.D.N.Y. 2006); see also Twentieth Century Fox Film Corp. v.
  Marvel Enterprises, Inc., 277 F.3d 253, 259 (2d Cir. 2002) (licensor “is obliged to maintain some control over
  the quality of the licensed property as an incident of valid licensing or risk abandonment of its mark”).

                                                          3
Case 1:15-cv-06360-MKB-RLM Document 203 Filed 11/17/20 Page 4 of 5 PageID #: 4055



  which have no bearing on LPD’s naked licensing theory. The Court did identify a handful of

  redactions of information that, while not labeled “quality control,” reflects the control that

  adidas exercised over its licensees’ use of the marks. Using the November 1, 2007 licensing

  agreement as an example, section 3(b) requires that adidas approve the use of a Major League

  Soccer player’s name and number on the licensed products (DE #202-2 at ECF pp. 5-6);

  section 7(b) prohibits the licensee from taking any action that would damage “the validity and

  subsistence” of the trademarks (id. at ECF pp. 6-7); section 19(a) requires the licensee to

  provide adidas with complimentary licensed products for “internal purposes,” which could

  include quality control (id. at ECF p. 13); and Exhibit J provides that the licensee can sell the

  products only through certain retailers and lists examples (id. at ECF p. 44). 2 This redacted

  information thus would seem to bear upon – albeit undermine -- LPD’s naked licensing

  allegations. Therefore, adidas is directed to “unredact” those portions of the licensing

  agreements, subject to the confidentiality designation selected by adidas in good faith.3 adidas

  is precluded from using the remaining redacted portions of the licensing agreements to

  demonstrate that it exercised adequate control over its licensees’ use of the marks. See Fed.

  R. Civ. P. 37(c)(1) (“If a party fails to provide information . . . the party is not allowed to use

  that information . . . to supply evidence on a motion, at a hearing, or at a trial, unless the


  2
   Sections 6.20 and 6.21 of the May 1, 2014 agreement contain an analogous provision circumscribing the location
  and timing of the sale of “better level” products (DE #202-9 at ECF p. 17).

  3
    The Court has also identified provisions that may have been redacted from some but not all of the licensing
  agreements, such as exhibits to the agreement that are labeled “Workplace Standards.” Compare, e.g., DE
  #202-6 (Exhibit C), DE #202-7 (Exhibit C), with DE #202-9 (Exhibit E), DE #202-10 (Exhibit C), DE #202-11
  (Exhibit G). adidas should not redact arguably relevant language from one agreement that has been disclosed in
  another.

                                                         4
Case 1:15-cv-06360-MKB-RLM Document 203 Filed 11/17/20 Page 5 of 5 PageID #: 4056



  failure was substantially justified or is harmless.”).

                                              CONCLUSION

           For the foregoing reasons, LPD’s motion to compel is denied in substantial part, except

  that adidas shall produce in unredacted form those limited additional portions of the licensing

  agreements that arguably relate to adidas’s control over the use of its marks by its licensees.

              SO ORDERED.

  Dated:      Brooklyn, New York
              November 17, 2020


                                        /s/        Roanne L. Mann
                                        ROANNE L. MANN
                                        UNITED STATES MAGISTRATE JUDGE




                                                   5
